Citation Nr: 1438208	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-19 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include on the basis of aggravation.  

2.  Entitlement to service connection for a right knee disability, to include on the basis of aggravation.  

3.  Entitlement to service connection for bilateral pes planus.  

4.  Entitlement to service connection for bilateral plantar fasciitis, to include as secondary to bilateral pes planus.  

5.  Entitlement to an initial compensable rating for lumbar spine radiculopathy of the left lower extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to February 1979, and from October 2001 to October 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2010 and July 2011 rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2013.  A transcript of the hearing is in the Veteran's file.  

Although the issue pertaining to lumbar spine symptoms was certified to the Board as an increased rating for service-connected lumbar spine degenerative disc disease, at the hearing, the Veteran clarified that he was not appealing the 20 percent or 40 percent evaluation assigned or the effective dates assigned for the evaluations.  Rather, he specifically stated that he was appealing only the initial noncompensable evaluation assigned for lumbar spine radiculopathy of the left lower extremity.  The issue has been recharacterized to comport with the evidence of record.  

The issues of service connection for bilateral plantar fasciitis, a right knee disability and a left knee disability being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral pes planus was incurred in active service.  

2.  Lumbar spine radiculopathy of the left lower extremity more closely approximates the criteria for mild incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 

2.  The criteria for an initial 10 percent rating for lumbar spine radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran seeks service connection for bilateral pes planus.  He had two periods of active duty.  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  The service entrance examination for the first period of active duty is unavailable.  

Although a January 1979 Medical Board report reflects that the Veteran was recommended for separation due to severe pes planus "EPTS" (existed prior to service) and "not service aggravated," only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b).  

In addition, and although a January 1979 service treatment record reflects the Veteran's report of having had painful arches prior to service, "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304 (b)(1).  

Because bilateral pes planus was not noted at service entrance, and because pes planus is shown during service, the presumption of soundness is applicable.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  As such, VA is required to prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service.  Id.

The Board finds there is not clear and unmistakable evidence that pes planus existed prior to service entrance for the first period of active duty.  Although the Veteran is competent to report his symptoms, the evidence does not show that he is competent to make a medical diagnosis of pes planus.  An October 1988 National Guard record notes treatment for flat feet in 1979, not prior to the first period of active duty.  The presumption of soundness is not rebutted.  

Even assuming that bilateral pes planus existed prior to service entrance in 1978, and although the June 2011 VA examiner opined that pes planus was not worsened by service, the service treatment records reflect that after completion of eight weeks of training, findings included complete obliteration of the medial long arch, prominent adducted plantar talor head, and complete depression of the calcaneal inclination angle.  The record reflects the Veteran's report that arch supports used during service had "aggravated the condition."  

The evidence supports the claim.  Service connection for bilateral pes planus is warranted.  

Increased Rating

The Veteran's seeks an initial compensable evaluation for lumbar spine radiculopathy of the left lower extremity.  At the Veteran's January 2013 hearing before the undersigned, the Veteran indicated that a 10 percent rating for left lower extremity radiculopathy would satisfy his appeal in full.  Accordingly, the award below of a 10 percent rating for lumbar spine radiculopathy of the left lower extremity constitutes a full grant of the benefit sought.  As such, any error committed with respect to either the duty to notify or the duty to assist with respect to the claim for an initial compensable rating for lumbar spine radiculopathy of the left lower extremity was harmless and will not be further discussed.

The noncompensable evaluation was assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520 pertaining to incomplete or complete paralysis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis.  

The May 2011 VA examination report reflects that magnetic resonance imaging (MRI) of the lumbar spine in 2003 showed multilevel disc bulging and a small left lateral apparent disc protrusion at L5/S1.  Symptoms were reported to include pain and paresthesias in the left lower extremity.  The Board finds that the Veteran's left lower extremity radiculopathy more closely approximates to the criteria for a 10 percent rating.  

A 10 percent rating for mild radiculopathy of the left lower extremity is warranted.  


ORDER

Service connection for bilateral pes planus is granted.  

An initial 10 percent rating for lumbar spine radiculopathy of the left lower extremity is granted.  


REMAND

The Veteran seeks service connection for bilateral plantar fasciitis, to include as secondary to bilateral pes planus.  Service connection for bilateral pes planus has been established in this decision, and the issue of service connection for bilateral plantar fasciitis on a secondary basis was raised at the hearing.  An opinion as to whether bilateral plantar fasciitis was aggravated by service-connected disability is to be obtained.  

The Veteran asserts his right and left knee disabilities are related to service.  At the hearing it was noted that he had right knee surgery in 1997 prior to his second period of active duty, along with surgery in 2003, after separation.  

A December 1997 private record reflects removal of loose bodies with debridement of cartilage and chondromalacia of the right knee.  A July 2008 report of magnetic resonance imaging (MRI) reflects medial meniscal tears in the posterior horn of both the right and left knees.  

An August 2010 opinion from the Raleigh Orthopaedic Clinic is to the effect that onset of the Veteran's bilateral knee disabilities was during active service.  

The Veteran is to be afforded a VA examination with respect to the etiology of his right and left knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA knee examination by an orthopedist.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right knee disability or a left knee disability is related to his active service, or is caused by or aggravated by service-connected lumbar spine degenerative disc disease or bilateral pes planus.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The opinion must address the August 2010 opinion from the Raleigh Orthopaedic Clinic to the effect that onset of bilateral knee disabilities was during active service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  After completion of the above, return the claim file to the June 2011 VA feet examiner, if available; otherwise another appropriate medical professional.  Based on review of the entire claim file, to include all electronic files, and evidence added to the record since the June 2011 VA examination, an opinion is to be provided as to whether it is at least as likely as not (a 50 percent or greater probability) that bilateral plantar fasciitis is caused by or aggravated by service-connected disability, to include bilateral pes planus and lumbar spine degenerative disc disease, or any knee disability determined to be related to service. 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


